DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to Application filed 04/13/2020.
Claims 1-21 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 13/866,958 filed 04/19/2013, which claims priority from Provisional Application 61/635,661 filed 04/19/2012, claims priority from Provisional Application 61/635,666 filed 04/19/2012, and is a continuation in part of U.S. Patent Application 13/602,157 filed 09/01/2012, which claims priority from Provisional Application 61/530,216 filed 09/01/2011, claims priority from Provisional Application 61/635,661 filed 04/19/2012, and claims priority from Provisional Application 61/635,666 filed 04/19/2012, .
As examined, U.S. Provisional Application 61/635,661, U.S Provisional Application 61/635,666, U.S. Patent Application 13/602,157 and Provisional Application 61/530,216 do not provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112 ¶1st since they not explicitly disclose combination of feature of synchronizing objects of a first type related to the opportunity information with objects of a second type including response information and limitation "using the opportunity information and the 
On the other hand, the U.S. Patent Application 13/866,958 is considered as providing sufficient support for the claimed invention of this application.  Therefore, this application is entitled to the filing date of Application 13/866,958.  In other words, the effective filing date of this application is 04/19/2013.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 04/13/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office Action.

Remarks

It is noted that this application presents a set of claims allowed in related U.S. Patent Application No. 13/866,957 that was abandoned on 09/19/2019.

Regarding claim 1, claim 1 recited a series of steps performed by at least one computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for attributing metric information by synchronizing objects related to opportunity information into response objects is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as 

Regarding claim 11, claim 11 recited a non-transitory computer-readable medium including instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for attributing metric information by synchronizing objects related to opportunity information into response objects is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 21, claim 21 recited a computing device comprising a data bus, a memory unit and at least one processing unit (i.e., hardware components (see Fig. 1)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for attributing metric information by synchronizing objects related to opportunity information into response objects is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claims 1-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for attributing metric information, comprising receiving opportunity information; determining at least a first set of objects related to the opportunity information wherein the first set of objects including objects of a first type; identifying at least one set of objects of a second types, distinct from the first type, related to the first set of objects, wherein the at least one set of objects of the second type include response information that has been periodically synchronized with the first set of objects, and wherein the response object is synchronized based on receiving a trigger signal that is responsive to at least one event from a set of events including creating at least one object of the second type from the at least one set of objects of the second type; and using the opportunity information and the response information to compute metric attributions.
 
The closest prior art of record, Sollis et al. (US Pub No 2014/0244345) teaches a method/system for measuring effectiveness of marketing campaigns across multiple channels, which includes receiving information describing lead and contact exposure to campaigns to 

Another close prior art of record, Tan (US Pub No 2012/0143819) teaches a method/system for synchronizing records/objects of different object types based on mapping fields between records, wherein the synchronization is initiated based on triggers associated with different types of data objects/records including updating to data in a field of a record (see Abstract, Fig. 1, Fig. 2, [0022] and [0043]).
 
However, Sollis et al. and/or Tan fail to anticipate or render obvious the recited features of determining at least a first set of objects related to opportunity information, wherein the first set of objects include objects of first type AND identifying at least one set of objects of a second type, distinct from the first type, related to the first set of objects, wherein the at least one set of objects of the second type include response information that has been periodically synchronized with the first set of objects, and wherein the response information is synchronized based on receiving a trigger signal that is responsive to at least one event from a set of events including creating at least one object of the second type from the at least one set of objects of the second type, as in independent claims 1, 11 and 21.  
 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Phuong Thao Cao/Primary Examiner, Art Unit 2164